DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 states “…..reducing skin irritation compared to the same composition made without taurate surfactant.” This phrase is confusing and indefinite because applicant relied upon a composition called out as “same composition” but is not referred to or suggested in the specification. One of ordinary skill in the art would be unable to determine “what composition is being claimed or what composition is being referred to”.  Accordingly, the metes or bounds of the invention are not clear and appropriate corrections and clarifications are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by "formulations", innospec, May 2014 (2014-05), XP002767563, Retrieved from the Internet:URL:https://www.ulprospector.com/documents/1273346.pdf?bs=3904&b=376525&st=20 (ISR).
Luxury Transparent Multi-Use Bar S0133 consists of 4.73% of sodium methyl oleoyl taurate; sodium stearate at 16.71% having a pH of 9.2 (s0133 formulation).
As this reference teaches all of the instantly required it is considered anticipatory.
Claim(s) 16-18, 20-23, 25-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyahara et al (6,344,435).
Miyahara et al disclose a detergent composition which has a cleaning effect on objects and the range of objects to be cleaned is not limited. The detergent compositions are a blend of anionic surfactants such as soap and the essential ingredient an alkali metal N-methyltaurate (col. 10, lines 15-27). Chemical formulas further include N-methyl taurate salts of fatty acids having specific groups of oleyl groups (col. 10, line 55) and wherein said N-methyltaurate salt is blended in a range from 0.5-90% (col. 11, lines 23-26).  
Example 2 discloses a shampoo having 8.0 sodium cocoylmethyl taurate; Triethanolamine N-methyltaurate salt of coconut fatty acid 20%; perfume, EDTA and water and wherein pH of said composition can be adjusted to 7.0 (example 2; col. 13, lines 25-30).
As this reference teach all of the instantly required it is considered anticipatory.
Claim(s) 1, 5-6, 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyahara et al (6,344,435).
Miyahara is relied upon as set forth above. Specifically, Example 7 discloses a solid soap having 20% beef tallow, 12% coconut oil, 3%  olive oil, 5% castor oil, 6% sodium hydroxide; 1.0% sodium N-methyltaurate salt of 2-ethylhexalic acid, perfume and water.
As this reference teach all of the instantly required it is considered anticipatory.
Claim(s) 1-3, 5-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dixon et al (9,877,905).
Dixon et al disclose a personal care composition comprising a solid shampoo formulation comprising at least 15% of an alkyl isethionate (formula I) (col. 2, lines 15-20) and one or more additional surfactants such as fatty acid tabulates or acyl tabulates such as sodium methyl coyly taurate (col. 4, lines 35 and col. 4, lines 63-64). Additional surfactants such as fatty acid soaps are employed in amounts up to 10% (col. 9, lines 17-25). Example C discloses 93.5% SLS; 3% CAPB; and 2% sodium methyl coyly taurate. See also claims 1 and 10.
As this reference teach all of the instantly required it is considered anticipatory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al (6,344,435).
Miyahara et al is relied upon as set forth above. Specifically, Miyahara et al do not teach with specific specificity to anticipate the claimed invention with respect to the specific sodium methyl oleyl taurate surfactant and pH of 8.5-12.
It would have been obvious to the skilled artisan to include the oleyl taurate carboxylic acid/alcohol group is suggested as additional formulas further include N-methyl taurate salts of fatty acids having specific groups of oleyl groups (col. 10, line 55). In the absence of a showing to the contrary, on skilled in the art at the time the invention was made, would have been motivated to include additional embodiments of the same compound with the expectation of the same or similar results would have been obtained, given that Miyahara et al teach the inclusion of the specific oleyl group among a plethora of other preferred embodiments, one skilled would expect the same characteristics as those embodiments exemplified, in the absence of a showing to the contrary.
With respect to the pH of the composition being 8.5 and the formulation of Miyahara et al teaching of a pH of 7, one skilled in the art would have been motivated to optimize the pH to 8.5 given that optimization of pH is held obvious to the skilled artisan, absent a showing to the contrary and since a more basic bar may suggest a milder feel to the user. Again, one would be permitted to optimize the pH as it has been held obvious to do.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al (9,877,905).
Dixon et al is relied upon as set forth above. Specifically, the soap component is not taught with specific specificity to anticipate. However, soap is suggested as an additional component within the bar compositions of Dixon et al (col. 9, lines 17-25).
It would have been obvious to the skilled artisan to incorporate the soap anionic surfactant to the compositions of Dixon et al as Dixon et al teach other surfactants may be incorporated (col. 4 lines 15-17) and wherein the skilled artisan would have incorporated the traditional soaps as Dixon et al teach that said soaps may be present since the skilled artisan will appreciate that fatty acid salts are desired (col. 9, lines 29-34). Accordingly, in the absence of a showing to the contrary, one skilled in the art 
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMINA KHAN can be reached on 571-272-2573.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761